Case 1:19-cv-07489-AT Document 1-2 Filed 08/10/19 Page 1 of 7




              EXHIBIT B
Case 1:19-cv-07489-AT Document 1-2 Filed 08/10/19 Page 2 of 7
8/10/2019                                      DrawnDocument
                           Case 1:19-cv-07489-AT    to MLB — brewers:
                                                                 1-2In preparation for ‘90s Night at...
                                                                        Filed 08/10/19              Page 3 of 7




                                                      Drawn to MLB
                                                The oﬃcial Tumblr of Major League Baseball.
                                 POSTS        LIKES       ALL-STAR CAMPAIGN MANAGER CONTEST      ARCHIVE



                                 brewers




https://drawntomlb.com/post/147451070583/brewers-in-preparation-for-90s-night-at/amp                              1/5
8/10/2019                                      DrawnDocument
                           Case 1:19-cv-07489-AT    to MLB — brewers:
                                                                 1-2In preparation for ‘90s Night at...
                                                                        Filed 08/10/19              Page 4 of 7




https://drawntomlb.com/post/147451070583/brewers-in-preparation-for-90s-night-at/amp                              2/5
8/10/2019                                      DrawnDocument
                           Case 1:19-cv-07489-AT    to MLB — brewers:
                                                                 1-2In preparation for ‘90s Night at...
                                                                        Filed 08/10/19              Page 5 of 7




https://drawntomlb.com/post/147451070583/brewers-in-preparation-for-90s-night-at/amp                              3/5
8/10/2019                                      DrawnDocument
                           Case 1:19-cv-07489-AT    to MLB — brewers:
                                                                 1-2In preparation for ‘90s Night at...
                                                                        Filed 08/10/19              Page 6 of 7




                                    brewers

                             In preparation for ‘90s Night at Miller Park, Brewers pitchers Will Smith &
                             “DJ Jazzy Jeﬀress” have recreated some iconic photos of famous hip hop
                             duo Will Smith and DJ Jazzy Jeﬀ that was popular in the late ’80s and the
                             ’90s…. and they are EPIC. MORE: http://atmlb.com/29LoqtG

                             Source: brewers

                             67 notes




                                                             See mlb's whole Tumblr

https://drawntomlb.com/post/147451070583/brewers-in-preparation-for-90s-night-at/amp                              4/5
8/10/2019                                      DrawnDocument
                           Case 1:19-cv-07489-AT    to MLB — brewers:
                                                                 1-2In preparation for ‘90s Night at...
                                                                        Filed 08/10/19              Page 7 of 7




https://drawntomlb.com/post/147451070583/brewers-in-preparation-for-90s-night-at/amp                              5/5
